Exhibit 10.52
BAKER HUGHES INCORPORATED
Compensation Table for Named Executive Officers and Directors
Named Executive Officers:

              Current       Base Salary 1  
Chad C. Deaton 2
  $ 1,270,000  
Martin S. Craighead
    700,000  
Peter A. Ragauss
    670,000  
Alan R. Crain
    488,000  
John A. O’Donnell
    412,000  

Non-Employee Directors 3:

         
Annual Cash Retainer:
  $ 75,000  
Audit/Ethics Committee Chairman Annual Retainer:
  $ 20,000  
Other Committee Chairman Annual Retainer:
  $ 15,000  
Audit/Ethics Committee Members Retainer:
  $ 10,000  
Other Committee Members Retainer (Excluding Executive Committee):
  $ 5,000  
Lead Director:
  $ 15,000  
 
       
Annual Non-Retainer Equity (restricted stock awarded in January, stock options
awarded 50% in January and 50% in July of each year):
  $ 200,000  

 

1   Base salary effective April 1, 2010. In addition to their base salaries,
these named executive officers, at the discretion of the Board of Directors can
receive equity compensation pursuant to the Baker Hughes Incorporated 2002
Director & Officer Long-Term Compensation Plan, filed as Exhibits 10.2 to
Quarterly Report on Form 10-Q for the quarter ended September 30, 2003; 10.3 to
Quarterly Report on Form 10-Q for the quarter ended September 30, 2005; and 10.3
to Quarterly Report on Form 10-Q for the quarter ended June 30, 2008. These
named executive officers also are entitled to participate in the Company’s
Annual Incentive Compensation Plan, as amended and restated, filed as Exhibits
10.15 and 10.16 to Annual Report of Baker Hughes Incorporated on Form 10-K for
the year ended December 31, 2007 and December 31, 2008, respectively.   2  
Mr. Deaton has an Amended and Restated Employment Agreement with Baker Hughes
Incorporated, filed as Exhibit 10.1 to Current Report on Form 8-K filed
December 19, 2008.   3   Non-employee directors are reimbursed for reasonable
travel and related expenses.

